UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-6511


UNITED STATES OF AMERICA,

                        Plaintiff – Appellee,

          v.

MICHAEL R. JACKSON,

                        Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.       John A. Gibney, Jr.,
District Judge. (3:93-cr-00125-JAG-1; 3:96-cv-01029-RLW)


Submitted:   July 24, 2014                     Decided:    July 29, 2014


Before FLOYD and      THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael R. Jackson, Appellant Pro Se. Eric Matthew Hurt,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Michael        R.     Jackson     seeks        to     appeal         the    district

court’s orders denying his Fed. R. Civ. P. 60(b) motion for

reconsideration         of    the     1999    denial        of    his       28    U.S.C.    § 2255

(2012) motion, and denying his Fed. R. Civ. P. 59(e) motion to

reconsider the denial of the Rule 60(b) motion.                                  The orders are

not    appealable       unless       a   circuit          justice      or    judge       issues     a

certificate of appealability.                  28 U.S.C. § 2253(c)(1)(B) (2012);

Reid    v.    Angelone,       369 F.3d 363,        370    (4th      Cir.        2004).      A

certificate        of     appealability             will         not     issue          absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                      When the district court denies

relief   on    the      merits,      a   prisoner         satisfies         this    standard       by

demonstrating        that         reasonable        jurists       would          find    that     the

district      court’s     assessment          of     the    constitutional               claims    is

debatable     or     wrong.         Slack     v.     McDaniel,         529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,          and   that       the    motion      states       a    debatable

claim of the denial of a constitutional right.                                   Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Jackson has not made the requisite showing.                                    Accordingly,

                                                2
we deny a certificate of appealability and dismiss the appeal.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                     3